DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alas et al. (US 2002/0160195), (herein after, Alas).

	RE Claim 1, Alas discloses nano-particles “shells” a method of making a partial metal nano-shell preferably includes asymmetrically confining a substrate particle and selectively layering a metallic material over the substrate particle according to the asymmetry, wherein confining the substrate particle may include attaching it to a support defining an exposed portion and a contact portion. Alas discloses metamaterial comprising a plurality of metamaterial repeat units 10, 17, 18 and 38, referring to FIGS. 9 and 10, wherein each of said metamaterial repeat units comprises a surface-patterned particle that is a base particle coated with one or more metals 16/18/24/26/44/45 in a surface pattern, referring to FIGS. 3-4, and wherein said surface-patterned particle is characterized by an average particle size from about 1nanometer to 5 microns [0010, 0032, 0051 and 0052], which overlaps the claimed range of  1 nanometer to about 100 microns, hence anticipating the claimed subject matter of Claim 1.
RE Claim 2, Alas discloses the metamaterial, wherein said surface-patterned particle has a geometry selected from the group consisting of round “spherical”, cylindrical, elliptical, cubic, diamond-shaped, bipyramidal, hexagonal prism, and combinations thereof [0032].
RE Claim 3, Alas discloses the metamaterial, wherein said base “core” particle 15/19/20/48 comprises a dielectric material such as titanium oxide, a semiconductor material, such as gallium arsenide, or a combination thereof [0035].
RE Claim 4, Alas discloses the metamaterial, wherein said base “core” particle comprises a material selected from the group consisting of oxides such as silica, sulfides “cadmium sulfide”, phosphides, selenides, tellurides, fluorides, arsenides, silicon, and combinations thereof [0035].
RE Claim 5, Alas discloses the metamaterial, wherein said one or more metals “of the shell” 16/18/24/26/40/45 are selected from the group consisting of gold, silver, copper, nickel, aluminum, and combinations thereof [0041].
RE Claim 6, Alas discloses the metamaterial, wherein said surface-patterned particle is partially coated with said one or more metals, referring to FIGS. 1-4.
RE Claim 7, Alas discloses the metamaterial, wherein said surface-patterned particle is fully coated, since it is an isotropic nano-shells [0058] with said one or more metals [0058-0059]. 
RE Claim 13, Alas discloses the metamaterial, wherein said metamaterial is essentially free of organic molecules chemically bonded or physically adsorbed to said surface-patterned particles. Since the core shell is asymmetrically coated with precursor for the selective gold deposition, where no gold is formed, there was no organic molecules chemically bonded or physically adsorbed to said surface-patterned particles, hence meeting the claimed limitation.
RE Claim 15, Alas discloses the metamaterial, wherein said metamaterial is present in a system selected from the group consisting of photonic systems, magnets, optical devices, optical filters, optical-absorbing systems, cloaking systems, electronic devices, electrochemical systems, and computers. Examiner notes that since Alas discloses that the nanoparticles in the detection, absorption and scattering of light, hence in photonic system, optical devices, and optical-absorbing systems limitation is met.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas et al. (US 2002/0160195), (herein after, Alas) in view of Zalyubovskiy et Al. ("Theoretical limit of localized surface plasmon resonance sensitivity to local refractive index change and its comparison to conventional surface plasmon resonance sensor," J. Opt. Soc. Am. A, Vol. 29, No. 6, June 2012), (hereinafter, Zalyubovskiy).

RE Claims 8 and 9, Alas does not explicitly discloses the metamaterial, wherein said surface-patterned particle is a ring resonator or a split ring resonator.
However, in the same field of endeavor, Zalyubovskiy discloses the sensitivity limit of localized surface plasmon of gold particles with different geometries, such as rings, split-rings, paired rings and sandwiched rings, with surrounding dielectric, referring to FIG. 2 [abstract]. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing the invention, to have the patterned surface layer of Alas disclosure in the shape to ring or split ring to achieve the ring resonator and split-ring resonator of the localized surface plasmon type as well-known resonator type.
RE Claim 14, Alas discloses the metamaterial, wherein said metamaterial repeat units contain cylindrical or ellipsoidal structures, referring to Claim 2 rejection above.
RE Claim 14, Alas does not explicitly disclose the metamaterial, wherein said metamaterial repeat units contain cylindrical or ellipsoidal structures with an average length-to-width ratio of about 1.5 or higher.
However, it would have been obvious to one having ordinary skill in the art at the time of filing the invention, to use the claimed length to width ratio, absent unexpected results, since the length-to-width ratio has a lower ratio limit but the upper limit is open and can take any value, hence not critical and can be optimized based on design factors, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas et al. (US 2002/0160195), (herein after, Alas) in view of Hor et Al. (US 2010/0271692), (hereinafter, Hor).

RE Claim 10, Alas does not explicitly discloses the metamaterial, wherein said metamaterial is a periodic three- dimensional array of said metamaterial repeat units.
However, in the same field of endeavor, Hor discloses metamaterials and three-dimensional metamaterials operable in the terahertz range and a method of making the same are disclosed, with suitable patterns for a three-dimensional metamaterial include a periodic SRR, microstrip, periodic monolithic rod, periodic horseshoe, periodic polygonal, periodic windmill, periodic swastika, periodic circular, periodic oval, periodic cubical grids, and the like in large scale 3D matrix layout.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was filed, to use the 3D arrangement of Hor disclosure in Alas nanoshells in order to achieve the optimum frequency selection performance.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alas et al. (US 2002/0160195), (herein after, Alas) in view of Singh et Al. (“Strong influence of packing density in terahertz metal materials,” APPLIED PHYSICS LETTERS 97, 241108, 2010), (hereinafter, Singh).

RE Claims 11 and 12, Alas does not explicitly discloses the metamaterial, wherein said metamaterial repeat units have a packing density of at least 50 vol% within said metamaterial or metamaterial contains at least 103 of said metamaterial repeat units.
However, in a related art, Singh discloses a split ring resonator array based on meta metal array, wherein the influence of the packing density on the response of the terahertz metal material unit cell packing density, which mean that the packing density is a result effective variable. Examiner notes that metamaterial repeat units is directly related to metamaterial repeat units concentration, hence is considered a result effective variable as well based on the result effective variable of the packing density.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention, to use the claimed packing density and metamaterial repeat units concentration values, absent unexpected results, since the packing density is a result effective variable, hence not critical and can be optimized based on design factors, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898